  Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 1 of 20 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 C.R. BARD, INC. and                                )
 BARD PERIPHERAL VASCULAR, INC.,                    )
                                                    )
                        Plaintiffs,                 )
                                                    )   C.A. No. ____________________
                 v.                                 )
                                                    )   DEMAND FOR JURY TRIAL
 ANGIODYNAMICS, INC.,                               )
                                                    )
                        Defendant.                  )

                                          COMPLAINT

       Plaintiffs C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (collectively “Bard” or

“Plaintiffs”) hereby demand a jury trial and allege the following against Defendant

AngioDynamics, Inc. (“Defendant” or “AngioDynamics”):

                                  NATURE OF THE ACTION

       1.       This is an action for infringement of U.S. Patent Nos. 8,025,639 (“the ’639 patent”),

9,603,992 (“the ’992 patent”), and 9,603,993 (“the ’993 patent”) under the patent laws of the

United States, 35 U.S.C. § 100, et seq. arising from AngioDynamics’ and its customers’

manufacture, use, sale, offer for sale and/or importation of power injectable vascular access port

and power injectable infusion sets.

                                             PARTIES

       2.       C. R. Bard, Inc. is a corporation organized and existing under the laws of the State

of New Jersey with its principal place of business located at 1 Becton Drive, Franklin Lakes, New

Jersey 07417.

       3.       Bard Peripheral Vascular, Inc. is a corporation organized and existing under the

laws of the State of Arizona with its principal place of business located at 1625 West 3rd Street,
  Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 2 of 20 PageID #: 2




Tempe, Arizona, 85281. Bard Peripheral Vascular, Inc. is a wholly owned subsidiary and operating

division of C.R. Bard, Inc.

       4.      On information and belief, AngioDynamics, Inc. (“Defendant”) is a corporation

organized under the laws of the State of Delaware and has its principal place of business at 14 Plaza

Drive, Latham, NY 12110. Defendant makes, sells, offers for sale, and/or uses medical products,

including implantable port products and infusion set products throughout the United States,

including within this District.

                                  JURISDICTION AND VENUE

       5.      This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1 et seq., including 35 U.S.C. § 271, which gives rise to the remedies

specified under 35 U.S.C. §§ 281 and 283-285.

       6.      This Court has exclusive subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338(a).

       7.      This Court has personal jurisdiction over AngioDynamics because, inter alia,

AngioDynamics is a corporation organized and existing under the laws of the State of Delaware.

       8.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391 and 1400(b)

because, inter alia, AngioDynamics is a corporation organized and existing under the laws of the

State of Delaware.

                                   THE PATENTS-IN-SUIT

       9.      On September 27, 2011, the PTO duly and legally issued U.S. Patent No. 8,025,639

(“the ’639 patent”) entitled “Methods of power injecting a fluid through an access port.” A true

and accurate copy of the ’639 patent is attached hereto as Exhibit 1.




                                                 2
  Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 3 of 20 PageID #: 3




          10.   On March 28, 2017, the PTO duly and legally issued U.S. Patent No. 9,603,992

(“the ’992 patent”) entitled “Access Port identification Systems and Methods.” A true and accurate

copy of the ’992 patent is attached hereto as Exhibit 2.

          11.   On March 28, 2017, the PTO duly and legally issued U.S. Patent No. 9,603,993

(“the ’993 patent”) entitled “Access Port identification Systems and Methods.” A true and accurate

copy of the ’993 patent is attached hereto as Exhibit 3.

          12.   Plaintiffs are the owner by assignment of the ’639 patent, the ’992 patent and the

’993 patent (collectively, “the Asserted Patents”).

                                  ANGIODYNAMICS’ ACCUSED PRODUCTS

          13.   AngioDynamics makes, uses, imports, offers to sell, and/or sells venous access

ports      (collectively,         the       “Accused         Port        Products”),   available,     e.g.,     at

https://www.angiodynamics.com/product-categories/ports/ and include, but are not limited to, the

Smart Port® products (Smart Port® CT power-injectable port, Smart Port® CT low-profile power

injectable port, Smart Port® CT Mini power-injectable port, the BioFlo Ports with Endexo

technology, and the Xcela Plus ports.

          14.   Literature        describing         the   Smart    Port®     access   ports   is   available   at

https://www.angiodynamics.com/product/smart-port-ct-injectable-port/. Exhibit 4 is a true and

correct     copy    of      the         literature     available    at     https://www.angiodynamics.com/wp-

content/uploads/2020/10/Smart_Port_Power-Injectable_Port_Promotional_Literature-

738739.pdf. Exhibit 5 is a true and correct copy of the literature available at

https://www.angiodynamics.com/wp-content/uploads/2020/10/Smart_Port_Power-

Injectable_Port_Poster-999204.pdf. Exhibit 6 is a true and correct copy of the literature available

at https://www.angiodynamics.com/product/smart-port-ct-injectable-port/. Exhibit 7 is a true and




                                                            3
     Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 4 of 20 PageID #: 4




correct     copy    of    the      literature   available      at   https://www.angiodynamics.com/wp-

content/uploads/2020/10/Smart_Port_Tech_Note-991551.pdf. Exhibit 8 is a true and correct copy

of         the       literature         available         at        https://www.angiodynamics.com/wp-

content/uploads/2020/10/LifeGuard_Promotional_Literature-614411.pdf. Exhibit 9 is a true and

correct     copy    of    the      literature   available      at   https://www.angiodynamics.com/wp-

content/uploads/2020/10/SmartPort_Patient_Education_Packet_14656995-01A-399816.pdf.

          15.    Literature describing the BioFlo Ports with Endexo technology is available at

https://www.angiodynamics.com/product/bioflo-ports-with-endexo-technology/.

          16.    Literature       describing    the       Xcela     Plus   ports   is   available   at

https://www.angiodynamics.com/product/xcela-plus-ports/.

          17.    The AngioDynamics Accused Port Products are each access ports that are

implanted subcutaneously. These ports are capable of identification after implantation. The

AngioDynamics Accused Port Products each include several structural features, including at least

a body, a septum, multiple side surfaces, and a bottom surface. The bottom surfaces of each of the

AngioDynamics Accused Port Products include a message observable via imaging technology

subsequent to implantation of the access port. The AngioDynamics Accused Port Products each

are power injectable.

          18.    AngioDynamics makes, uses, imports, offers to sell, and/or sells infusion sets or

components for use with its venous access ports (collectively, the “Accused Infusion Set

Products”), available e.g. at https://www.angiodynamics.com/product/vascular-accessories-and-

supplies/, and including but not limited to, the LifeGuard™ safety infusion set

(https://www.angiodynamics.com/wp-




                                                      4
  Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 5 of 20 PageID #: 5




content/uploads/2020/10/LifeGuard_Promotional_Literature-614411.pdf), and the LifePort®

infusion sets.

                                 FIRST CAUSE OF ACTION
                            (Patent Infringement of the ’639 Patent)

       19.       Plaintiffs reallege and incorporate paragraphs 1–18 as though fully set forth herein.

       20.       Defendant has infringed, and continues to infringe, literally or under the doctrine

of equivalents, the ’639 patent by making, using, selling, offering for sale within the United States,

and/or importing into the United States, Accused Port Products and Accused Infusion Set Products

(collectively the “Accused Products”) that, when used according to their instructions for use,

practice at least claim 10 of the ’639 patent. Such Accused Products include implantable port

products including, for example, Smart Port products, as well as infusion sets, including for

example LifeGuard Safety Infusion Set products.

       21.       On information and belief, Defendant has performed a method of power injecting

a fluid through an access port, including the step of implanting an access port into a patient, through

its own use and testing of the Accused Products such as Smart Port and LifeGuard Safety Infusion

Set products. See Exhibit 9.

       22.       On information and belief, the Accused Products include access ports suitable for

passing fluid therethrough at a rate of at least 1 milliliter per second. See Exhibit 6 (“these ports

are clinically indicated for power-injections up to 5mL/sec and a 300 psi pressure limit setting”).

       23.       On information and belief, the Accused Products include an access port with a body

defining a cavity, a septum, and an outlet in fluid communication with the cavity. See Exhibit 4:




                                                   5
  Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 6 of 20 PageID #: 6




        24.        On information and belief, the body and septum of the Accused Product port are

structured for accommodating a pressure developed within the cavity of at least 35 psi. See Exhibit

6 (“these ports are clinically indicated for power-injections up to 5mL/sec and a 300 psi pressure

limit setting”).

        25.        On information and belief, the Accused Infusion Set Products, e.g., the LifeGuard

Safety Infusion Set, include a non-coring needle having a burst pressure of at least 100 psi; a

polymer tubing in fluid communication with the needle, the tubing having a burst pressure of at

least 100 psi; and a connector having an inner surface affixed to an outer surface of the tubing, the

connector having a burst pressure of at least 100 psi. See Exhibit 4. For example, on information

and belief, Defendant uses the LifeGuard Safety Infusion Set with the Smart Port product, which

is designed to accommodate power-injections up to 300 psi. See Exhibit 6 (“these ports are

clinically indicated for power-injections up to 5mL/sec and a 300 psi pressure limit setting”).

Thus, on information and belief, the components of the Accused Infusion Set Products, e.g., the

LifeGuard Safety Infusion Set, are designed to accommodate the same pressure limits.




                                                   6
  Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 7 of 20 PageID #: 7




       26.     On information and belief, Defendant performs the step of flowing a fluid through

the Accused Infusion Set Products into the Accused Port Products at a rate of at least 1 milliliter

per second. For example, Defendant uses the Smart Port and LifeGuard Safety Infusion Set

products for power injection procedures during which fluid is flowed through the port at a rate of

up to 5 milliliters per second. See Exhibit 6.

       27.     In addition to directly infringing the ’639 patent, Defendant has infringed and

continues to infringe the ’639 patent indirectly, including by actively inducing others to directly

infringe the ’639 patent in violation of 35 U.S.C. § 271(b).

       28.     Defendant has had knowledge of the ’639 patent since at least as early as September

10, 2012, by virtue of Plaintiffs’ counsel informing Defendant’s counsel that Plaintiffs intended to

assert the ’639 patent in what is now C.A. 20-1544 (CFC). (C.A. 20-1544, D.I. 78, at 4).

Separately, Defendant has had knowledge of the ’639 patent since at least as early as December 6,

2016, when Defendant identified the ’639 patent on an Information Disclosure Statement filed in

U.S. Patent Application No. 13/852,436.          Separately Plaintiffs’ counsel again informed

Defendant’s counsel that Plaintiffs intended to assert the ’639 patent on January 12, 2021. See

Exhibit 10.

       29.     Despite Defendant’s knowledge of the ’639 patent, as well as Plaintiffs’ allegations

of infringement, Defendant has actively induced and continues to actively induce others to make,

use, sell, and/or offer to sell in the United States, and/or import into the United States, Accused

Products in a manner that infringes one or more claims of the ’639 patent. Such Accused Products

include for example the Smart Port products and LifeGuard Safety Infusion Set products.

       30.     For example, in addition to Defendant’s own direct infringement of the ’639 patent,

Defendant’s customers, including radiologists, physicians, nurses, surgeons, medical technicians,




                                                 7
  Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 8 of 20 PageID #: 8




and other medical professionals, on information and belief, are directly infringing the ’639 patent

through their use of Accused Products, for example, the Smart Port and LifeGuard Safety Infusion

Set products according to the instructions for use included with the Accused Products.

       31.     On information and belief, Defendant has knowingly induced such infringement of

the ’639 patent and has done so with specific intent to induce such infringement, including through

activities relating to instructions for use, marketing, advertising, promotion, support, and

distribution of the Accused Products, for example Smart Port and LifeGuard Safety Infusion Set

products.

       32.     On information and belief, Defendant provides materials that instruct its customers

on how to use the Smart Port products and LifeGuard Safety Infusion Set products, including, for

example Instructions for Use. On information and belief, Defendant’s Smart Port products and

LifeGuard Safety Infusion Set products are intended to facilitate frequent blood sampling or the

delivery of medications, nutrition, blood products and power injection of contrast media for

imaging.” On information and belief, Defendant further provides instructions to its customers for

implantation of its power ports and Instructions for Use, which inform its customers on how to use

Defendant’s Accused Port Products, such as Smart Port products, and Accused Infusion Set

Productions, such as the LifeGuard Safety Infusion Set products for power injection.

       33.     Moreover, Defendant markets these products to its customers as identifiable under

X-ray or scout scan through visualization of the CT markings located on the bottom of the port.

       34.     Defendant further provides instructions to its customers for use of the Accused Port

Products, such as the Smart Port products, and the Accused Infusion Set Products, such as the

LifeGuard Safety Infusion Set, in power-injection procedures in which an access port is implanted




                                                8
  Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 9 of 20 PageID #: 9




into a patient, an infusion set is provided, and fluid is passed through the infusion set into the

access port at a rate of at least 1 milliliter per second. See Exhibits 4 and 6.

          35.    Defendant actively publicizes such promotional and instructional materials for the

Accused Products including the Smart Port and LifeGuard Safety Infusion Set products through

numerous means, including through its website http://www.angiodynamics.com/. Specific

examples of these materials can be found on Defendant’s website. See e.g. Exhibits 4-9.

          36.    In addition to directly infringing and inducing infringement of the ’639 patent,

Defendant has infringed and continues to infringe the ’639 patent indirectly, including by

contributing to infringement of the ’639 patent in violation of 35 U.S.C. § 271(c).

          37.    Defendant contributes to the infringement of one or more claims of the ’639 patent

by, for example, providing and selling within the United States or importing into the United States

the Accused Products including at least its Smart Port and LifeGuard Safety Infusion Set products.

          38.    The Accused Products, for example, the Smart Port and LifeGuard Safety Infusion

Set products are each an apparatus for use in practicing the patented process recited in at least

claim 10 of the ’639 patent as detailed above in paragraphs 19 through 26. The Accused Products,

for example the Smart Port and LifeGuard Safety Infusion Set products are each a non-staple

article designed and used for power-injection procedures that satisfy each and every step of the

patented process recited in at least claim 10 of the ’639 Patent, and the Accused Products do not

have substantial non-infringing uses.

          39.    Bard has complied with the requirements of 35 U.S.C. § 287 by, among other

things,    virtual   marking   its products    with the      number    of the      ’639 patent (see

http://www.bardaccess.com/ip) and by giving actual notice to AngioDynamics no later than

September 10, 2012 and a second time on January 12, 2021. See Exhibit 10.




                                                   9
 Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 10 of 20 PageID #: 10




       40.     Defendant’s infringement of the ’639 patent has been and continues to be willful

and deliberate. Despite Defendant’s knowledge of the ’639 patent, and Defendant’s knowledge of

its infringement thereof, Defendant has continued making, using, selling, and offering for sale in

the United States and/or importing into the United States Accused Products that are covered by

one or more claims of the ’639 patent. Such products include implantable port products, including,

for example, Smart Port products and infusion sets, including, for example the LifeGuard Safety

Infusion Set. Defendant’s willful and deliberate infringement entitles Plaintiffs to enhanced

damages under 35 U.S.C. § 284.

       41.     Unless and until enjoined by this Court, Defendant will continue to willfully

infringe the ’639 patent, both directly and indirectly. Defendant’s infringement is causing and will

continue to cause Plaintiffs irreparable harm, for which there is no adequate remedy at law.

       42.     Under 35 U.S.C. § 283, Plaintiffs are entitled to a permanent injunction against

further infringement.

                               SECOND CAUSE OF ACTION
                           (Patent Infringement of the ’992 Patent)

       43.     Plaintiffs reallege and incorporate paragraphs 1–42 as though fully set forth herein.

       44.     Defendant has infringed, and continues to infringe, literally or under the doctrine

of equivalents, the ’992 patent by making, using, selling, offering for sale within the United States,

and/or importing into the United States, Accused Port Products that are covered by one or more

claims of the ’992 patent. Such Accused Port Products include implantable port products including,

for example, Smart Port products.

       45.     On information and belief, the Accused Port Products comprise a venous access

port assembly suitable for power injection, comprising: a housing having an outlet and a needle-

penetrable septum, the housing and septum together defining a reservoir, the housing defining a



                                                 10
 Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 11 of 20 PageID #: 11




bottom wall of the reservoir and an outwardly facing bottom surface, the bottom wall comprising

a metal. See e.g. Exhibit 9 (“The Smart Port® power-injectable port is a small metal disc about 2

cm in diameter (the size of a nickel) with a slightly raised rubber injection site called the port

septum”), and Exhibit 4:




       46.     On information and belief, the Accused Port Products comprise the venous access

port assembly suitable for power injection, comprising a catheter configured for accessing a vein

of a patient, the catheter having a lumen in communication with the outlet. See e.g. Exhibit 4:




       47.     On information and belief, the Accused Port Products comprise a venous access

port assembly suitable for power injection, comprising a radiopaque alphanumeric message

observable via imaging technology subsequent to subcutaneous implantation of the venous access

port assembly, the radiopaque alphanumeric message indicating that the venous access port

assembly is suitable for power injection, the radiopaque alphanumeric message positioned on the

outwardly facing bottom surface etched into the metal. See e.g. Exhibit 4 (“Smart Port® power-


                                               11
 Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 12 of 20 PageID #: 12




injectable ports can be identified by the Smart Angle® identifier technology on the CT and CT

Low-Profile power-injectable port models. The CT engraving on all models can be seen through

chest X-ray or scout scan.”), and Exhibit 4:




       48.     In addition to directly infringing the ’992 patent, Defendant has infringed and

continues to infringe the ’992 patent indirectly, including by actively inducing others to directly

infringe the ’992 patent in violation of 35 U.S.C. § 271(b).

       49.     Despite Defendant’s knowledge of the ’992 patent, as well as Plaintiffs’ allegations

of infringement since no later than January 12, 2021, Defendant continues to actively induce others

to make, use, sell, and/or offer to sell in the United States, and/or import into the United States,

Accused Port Products that are covered by one or more claims of the ’992 patent. Such products

include implantable port products, including, for example, Smart Port products.

       50.     For example, in addition to Defendant’s own direct infringement of the ’992 patent,

Defendant’s customers, including radiologists, physicians, nurses, surgeons, medical technicians,

and other medical professionals, on information and belief, are directly infringing the ’992 patent

through their use of Accused Port Products that are covered by one or more claims of the ’992

patent, including, for example, the Smart Port products.




                                                12
 Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 13 of 20 PageID #: 13




          51.    On information and belief, Defendant knowingly induces such infringement of the

’992 patent and has done so with specific intent to induce such infringement, including through

activities relating to marketing, advertising, promotion, support, and distribution of the Accused

Port Products, including the Smart Port products.

          52.    On information and belief, Defendant provides materials that instruct its customers

on how to use the Accused Port Products, such as Smart Port products, including, for example

Instructions for Use. On information and belief, Defendant’s Accused Products, such as Smart

Port products are intended to facilitate frequent blood sampling or the delivery of medications,

nutrition, blood products and power injection of contrast media for imaging.” On information and

belief, Defendant further provides instructions to its customers for implantation of its power ports

and Instructions for Use, which inform its customers on how to use Defendant’s Accused Port

Products, including Smart Port products for power injection.

          53.    Moreover, Defendant markets these products to its customers as identifiable under

X-ray or scout scan through visualization of the CT markings located on the bottom of the port.

          54.    Defendant actively publicizes such promotional and instructional materials for

Accused Port Products including the Smart Port products through numerous means, including

through its website http://www.angiodynamics.com/. Specific examples of these materials can be

found on Defendant’s website. See e.g., Exhibits 4-9.

          55.    Bard has complied with the requirements of 35 U.S.C. § 287 by, among other

things,    virtual   marking   its products    with the    number     of the    ’992 patent (see

http://www.bardaccess.com/ip) and by giving actual notice to AngioDynamics no later than

January 12, 2021. See Exhibit 10.




                                                 13
 Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 14 of 20 PageID #: 14




       56.     Defendant’s infringement of the ’992 patent has been and continues to be willful

and deliberate. Despite Defendant’s knowledge of the ’992 patent, and Defendant’s knowledge of

its infringement thereof, Defendant has continued making, using, selling, and offering for sale in

the United States and/or importing into the United States Accused Products that are covered by

one or more claims of the ’639 patent. Such products include implantable port products, including,

for example, Smart Port products. Defendant’s willful and deliberate infringement entitles

Plaintiffs to enhanced damages under 35 U.S.C. § 284.

       57.     Unless and until enjoined by this Court, Defendant will continue to infringe the

’992 patent, both directly and indirectly. Defendant’s infringement is causing and will continue to

cause Plaintiffs irreparable harm, for which there is no adequate remedy at law.

       58.     Under 35 U.S.C. § 283, Plaintiffs are entitled to a permanent injunction against

further infringement.

                                THIRD CAUSE OF ACTION
                           (Patent Infringement of the ’993 Patent)

       59.     Plaintiffs reallege and incorporate paragraphs 1–58 as though fully set forth herein.

       60.     Defendant has infringed, and continues to infringe, literally or under the doctrine

of equivalents, the ’993 patent by making, using, selling, offering for sale within the United States,

and/or importing into the United States, Accused Port Products that are covered by at least claim

1 of the ’993 patent. Such Accused Port Products include implantable port products including, for

example, Smart Port products.

       61.     On information and belief, the Accused Port Products comprise a power-injectable

access port, comprising: a housing defining an internal cavity, a bottom wall of the internal cavity,

and an outwardly facing bottom surface, the bottom wall comprising a metal, the housing including

a plurality of suture apertures. See e.g. Exhibit 4:



                                                 14
 Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 15 of 20 PageID #: 15




       62.     On information and belief, the Accused Port Products comprise a power-injectable

access port, comprising: a needle-penetrable septum captured by the housing enabling needle

access to the internal cavity. See e.g. Exhibit 5:




       63.     On information and belief, the Accused Port Products comprise a power-injectable

access port, comprising a stem and having a lumen in fluid communication with the internal cavity,

the stem configured for coupling to a catheter. See e.g. Exhibit 4:




                                                 15
 Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 16 of 20 PageID #: 16




       64.     On information and belief, the Accused Port Products comprise a power-injectable

access port, comprising a radiopaque identification feature observable via imaging technology, the

radiopaque identification feature positioned on the outwardly facing bottom surface etched into

the metal, wherein subsequent to subcutaneous implantation of the power-injectable access port,

the radiopaque identification feature conveys to an observer using the imaging technology that the

power-injectable access port is suitable for power injection. See e.g. Exhibit 4 (“Smart Port®

power-injectable ports can be identified by the Smart Angle® identifier technology on the CT and

CT Low-Profile power-injectable port models. The CT engraving on all models can be seen

through chest X-ray or scout scan.”); and Exhibit 4:




                                               16
 Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 17 of 20 PageID #: 17




       65.     In addition to directly infringing the ’993 patent, Defendant has infringed and

continues to infringe the ’993 patent indirectly, including by actively inducing others to directly

infringe the ’993 patent in violation of 35 U.S.C. § 271(b).

       66.     Despite Defendant’s knowledge of the ’993 patent, as well as Plaintiffs’ allegations

of infringement, since no later than January 12, 2021, Defendant continues to actively induce

others to make, use, sell, and/or offer to sell in the United States, and/or import into the United

States, Accused Port Products that are covered by one or more claims of the ’993 patent. Such

Accused Port Products include implantable port products, including, for example, Smart Port

products.

       67.     For example, in addition to Defendant’s own direct infringement of the ’993 patent,

Defendant’s customers, including radiologists, physicians, nurses, surgeons, medical technicians,

and other medical professionals, on information and belief, are directly infringing the ’993 patent

through their use of Accused Port Products that are covered by one or more claims of the ’993

patent, including, for example, the Smart Port products.

       68.     On information and belief, Defendant is inducing such infringement of the ’993

patent and has done so with specific intent to induce such infringement, including through

activities relating to marketing, advertising, promotion, support, and distribution of the Accused

Port Products, including for example Smart Port products.

       69.     On information and belief, Defendant provides materials that instruct its customers

on how to use the Accused Port Products, such as Smart Port products, including, for example

Instructions for Use. On information and belief, Defendant’s Accused Products, such as Smart

Port products are intended to facilitate frequent blood sampling or the delivery of medications,

nutrition, blood products and power injection of contrast media for imaging.” On information and




                                                17
 Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 18 of 20 PageID #: 18




belief, Defendant further provides instructions to its customers for implantation of its power ports

and Instructions for Use, which inform its customers on how to use Defendant’s Accused Port

Products, including Smart Port products for power injection.

          70.    Moreover, Defendant markets these products to its customers as identifiable under

X-ray or scout scan through visualization of the CT markings located on the bottom of the port

          71.    Defendant actively publicizes such promotional and instructional materials for

Accused Port Products including the Smart Port products through numerous means, including

through its website http://www.angiodynamics.com/. Specific examples of these materials can be

found on Defendant’s website. See e.g. Exhibits 4-9.

          72.    Bard has complied with the requirements of 35 U.S.C. § 287 by, among other

things,    virtual   marking   its products   with the     number    of the    ’993 patent (see

http://www.bardaccess.com/ip) and by giving actual notice to AngioDynamics no later than

January 12, 2021. See Exhibit 10.

          73.    Defendant’s infringement of the ’993 patent has been and continues to be willful

and deliberate. Despite Defendant’s knowledge of the ’993 patent, and Defendant’s knowledge of

its infringement thereof, Defendant has continued making, using, selling, and offering for sale in

the United States and/or importing into the United States Accused Products that are covered by

one or more claims of the ’639 patent. Such products include implantable port products, including,

for example, Smart Port products. Defendant’s willful and deliberate infringement entitles

Plaintiffs to enhanced damages under 35 U.S.C. § 284.

          74.    Unless and until enjoined by this Court, Defendant will continue to infringe the

’993 patent, both directly and indirectly. Defendant’s infringement is causing and will continue to

cause Plaintiffs irreparable harm, for which there is no adequate remedy at law.




                                                18
 Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 19 of 20 PageID #: 19




       75.     Under 35 U.S.C. § 283, Plaintiffs are entitled to a permanent injunction against

further infringement.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in favor of

Plaintiffs and prays that the Court grant the following relief to Plaintiffs:

       A.      Ruling that Defendant has directly, indirectly and willfully infringed the Asserted

Patents;

       B.      Permanently enjoining Defendant, its affiliates and subsidiaries, and each of its

officers, agents, servants and employees and those acting in privity or concert with it, from directly

or indirectly infringing any of the claims of the Asserted Patents, and from causing or encouraging

others to directly infringe the Asserted Patents, including without limitation implantable port

products, until after the expiration date of the Asserted Patents, including any extensions and/or

additional periods of exclusivity to which Plaintiffs are or becomes entitled;

       C.      Awarding damages under 35 U.S.C. § 284 in an amount sufficient to compensate

Plaintiffs for its damages arising from Defendant’s direct and indirect infringement of the Asserted

Patents, including, but not limited to, lost profits and/or a reasonable royalty, together with pre-

judgment and post-judgment interest, and costs;

       D.      Awarding an accounting and/or supplemental damages for all damages occurring

after any discovery cutoff and through the Court’s decision regarding the imposition of a

permanent injunction;

       E.      Declaring this case to be exceptional within the meaning of 35 U.S.C. § 285 and

awarding Plaintiffs the attorney fees, costs, and expenses it incurs in this action;

       F.      An order awarding treble damages for willful infringement by Defendant, pursuant

to 35 U.S.C. § 284;


                                                  19
 Case 1:21-cv-00349-CFC Document 1 Filed 03/08/21 Page 20 of 20 PageID #: 20




        G       Awarding Plaintiffs such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

        In accordance with Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby

demands a trial by jury for all issues so triable.

                                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                      /s/ Jack B. Blumenfeld

                                                      Jack B. Blumenfeld (#1014)
 OF COUNSEL:                                          Brian P. Egan (#6227))
                                                      1201 North Market Street
 Steven C. Cherny                                     P.O. Box 1347
 Matthew A. Traupman                                  Wilmington, DE 19899-1347
 QUINN EMANUEL URQUHART                               (302) 658-9200
   & SULLIVAN, LLP                                    jblumenfeld@morrisnichols.com
 51 Madison Avenue, 22nd Floor                        began@morrisnichols.com
 New York, NY 10010
 (212) 849-7000                                       Attorneys for Plaintiffs C.R. Bard, Inc. and
                                                      Bard Peripheral Vascular, Inc.
March 8, 2021




                                                     20
